Citation Nr: 1743150	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 25, 2010, for the grant of service connection for posttraumatic stress disorder and depression (PTSD), as comorbid to the service-connected mild traumatic brain injury (TBI) with headaches and memory loss. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 2008 to April 2009.  The Veteran also had prior active duty service for training.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran subsequently moved and jurisdiction now rests with the Waco, Texas, RO.  

In April 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's initial service connection claim for residuals of an in-service TBI was received July 15, 2009, and within the one-year period following his April 18, 2009, separation from service.  In this claim, the Veteran described a concussion following a mortar attack that knocked him to the ground. 

2.  In a July 2009 statement, the Veteran identified symptoms of brain damage and memory loss.  The Veteran's service treatment records and VA treatment notes indicated a connection between his panic attacks and his in-service TBI.  

3.  The date entitlement to service connection for PTSD as due to residuals of an in-service TBI arose was not later than the date VA received the Veteran's initial service connection claim that described an in-service concussion and cognitive residuals of a TBI.






CONCLUSION OF LAW

The criteria for an effective date for service connection for PTSD of April 19, 2009, have been met.  38 U.S.C.A. §§ 5107, 5110(a), (i), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision below addressing entitlement to an earlier effective date for PTSD represents a complete grant of the benefit claimed on appeal, discussion of the duties to notify and assist is not required.

I.  Earlier Effective Date

Generally, the effective date of an award of service connection, based either on an original claim or a claim reopened after final disallowance, may not be earlier than the date of receipt of claim or, if the claim is received within one year of separation from service, the day following the date of discharge or release.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA recently amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  

The Veteran first described the in-service mortar attack in his July 2009 claims form, in which he applied for service connection for back, shoulder, and foot injuries.  He reported that a mortar landed hear him and knocked him to the ground, causing a concussion.  Later in July 2009, he identified symptoms of brain damage and memory loss stemming from his service.  The RO subsequently granted service connection for mild TBI with residual common headaches and memory impairment in January 2010, effective the day after the Veteran's separation from service pursuant to 38 C.F.R. § 3.400(b)(ii)(B).  However, in granting service connection for PTSD comorbid with the service-connected TBI in August 2012, the RO decided to assign an effective date of June 25, 2010.  The RO explained that this effective date was based on the date that the Veteran claimed entitlement to service connection for a panic disorder.  

The Board does not agree with this effective date.  VA treatment notes from April 2009 indicate treatment for panic associated with a mortar landing near him during service.  The diagnosis given was panic, elements PTSD. The Veteran identified an intent to apply for service connection for residuals of an in-service TBI in the July 2009 statement, including cognitive impairments that he characterized as brain damage and memory loss.  The RO's grant of service connection for PTSD as comorbid with the service-connected TBI essentially concedes that PTSD is a symptom of the TBI, not, for instance, a disability secondary to the TBI.  Moreover, the Veteran is not required to know the exact diagnosis of his disability, only to identify symptoms for which he seeks benefits.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Memory loss is a symptom consistent with both TBI and PTSD, thus, the July 2009 statement could be considered a claim for both PTSD and TBI.  Based on this record, the Board finds that assignment of an effective date for service connection of PTSD of April 19, 2009, is warranted pursuant to 38 C.F.R. § 3.400(b)(ii)(B).  


ORDER

Entitlement to an effective date of April 19, 2009, for the award of service connection for PTSD is granted.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


